Citation Nr: 0306962	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-01 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for repeated bladder 
infections, as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for a prostate 
disorder, as a result of exposure to ionizing radiation.  

3.  Entitlement to service connection for a discharge from 
the mouth, as a result of exposure to ionizing radiation.  

4.  Entitlement to service connection for a right foot 
disorder, as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1941 to January 1946 
and from February 1951 to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


REMAND

This case was previously before the Board in March 2001.  At 
that time, the Board issued a final decision concerning two 
other claims concerning service connection for disabilities 
due to exposure to ionizing radiation and Remanded the case 
as to the issues listed above for further evidentiary and 
procedural development.  Although the RO appears to have 
completed the development set forth in the Board's March 2001 
Remand, the record does not reflect that the RO has fully 
complied with recent changes in the law.  

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

In particular, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although revised regulations permit the Board to conduct 
certain development of the record and to correct some 
procedural deficiencies, the Board notes that, in this case, 
the record does not indicate that the RO has made any attempt 
to comply with the provisions of the VCAA.  In this case, the 
Board believes that the veteran's interests would be best 
served by returning the case to the RO to ensure proper 
compliance with the various provisions of the VCAA.  

Therefore, this case is again REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the type of evidence that would help 
substantiate his claims and should inform 
him what evidence VA will obtain and what 
evidence he is responsible for obtaining.  

2.  Whether or not additional evidence is 
added to the record, the RO should again 
consider the veteran's claims.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case that includes the provisions of 
38 C.F.R. § 3.159, and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




